            Case 2:19-cv-01822-SI      Document 78   Filed 04/19/21   Page 1 of 2




David H. Becker (OSB # 081507)
Law Office of David H. Becker, LLC
4110 SE Hawthorne Blvd. # 168
Portland, OR 97214
(503) 388-9160
davebeckerlaw@gmail.com

Oliver J. H. Stiefel (OSB # 135436)
oliver@crag.org – (503) 227-2212
Maura C. Fahey (OSB # 133549)
maura@crag.org – (503) 525-2722
Crag Law Center
3141 E Burnside Street
Portland, Oregon 97214
Fax: (503) 296-5454

Attorneys for Plaintiffs



                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PENDLETON DIVISION



STOP B2H COALITION, et al.                       Case No. 2-19-cv-01822-SI

                       Plaintiffs,
       v.                                        NOTICE OF SUPPLEMENTAL
                                                 AUTHORITY
BUREAU OF LAND MANAGEMENT, et al.,

                       Defendants
       and

IDAHO POWER COMPANY and
PACIFICORP,

                  Intervenor-Defendants
______________________________________
          Case 2:19-cv-01822-SI        Document 78      Filed 04/19/21     Page 2 of 2




       Plaintiffs Stop B2H Coalition, Jim Kreider, Carol “Fuji” Kreider, Gail Carbiener, and

Greater Hells Canyon Council respectfully submit Order No. 3399, issued by Secretary of the

Interior Deb Haaland on April 16, 2021 (attached as Exhibit A), as supplemental authority

demonstrating that further cumulative impacts analysis would not be futile, despite new National

Environmental Policy Act (“NEPA”) regulations that became effective on September 14, 2020.

       Secretary Haaland’s Order includes Section 5(a), titled “Applying NEPA,” which directs

that “Bureaus/Offices will not apply the 2020 Rule in a manner that would change the

application or level of NEPA that would have been applied to a proposed action before the 2020

Rule went into effect on September 14, 2020.” Ex. A at 3. This directive spells out that the

Bureau of Land Management would have to apply the cumulative impacts requirements that

existed under the previous 1978 NEPA regulations to any future NEPA analyses,

notwithstanding changes in the 2020 regulations—and thus that it would not be futile for the

Court to vacate the Bureau’s decisions challenged in this case and remand for further analysis of

the cumulative impacts of the B2H transmission line.



DATED this 19th of April 2021.               Respectfully submitted,


                                              s/ David H. Becker
                                             David H. Becker (OSB # 081507)
                                             Law Office of David H. Becker, LLC

                                             Of Attorneys for Plaintiffs




                       NOTICE OF SUPPLEMENTAL AUTHORITY—1
